PER CURIAM.
The unusual delay which has occurred in the disposition of this case has not been occasioned by the existence of any doubt in the mind of either of us upon any question which it presents. The decision now to be announced was reached soon after the argument, and it has been supposed that it had been long since promulgated. Our attention is now called to the fact that this *804Was not done, and we are unwilling that the omission should continue to await the preparation of any statement of the grounds of our conclusion. It is sufficient to say that the opinion filed in the circuit court is quite adequate, and is concurred in by all of us. Therefore, upon that opinion, the decree is affirmed.